DETAILED ACTION
Claims 1 – 45 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 10,990,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventive functionality of the claims of the instant application is found in the claims of the ‘396 patent.
Comparing claim 1 of the instant application to claims 1 and 9 of the ‘396 patent, both claims 1 teach fetch circuitry to fetch and instruction describing a one dimensional vector, a two dimensional tile (equated to the matrix of the ‘396 patent), a row or column of the two dimensional tile, decode circuitry to decode the instruction and moving the one dimensional vector in to the specified row or column of the two dimensional tile. Claim 9 of the ‘396 patent teaches that the instruction specifies the element size of the vector as any of 64 bits or 128 bits, and it would have been obvious to one of ordinary skill in the art at the time of filing that any element size could be used with the operations performed in the claims as a matter of design choice.
Independent claims 14, 20 and 26 contain similar limitations to claim 1 and are rejected for at least the reasons set forth regarding claim 1 above.  Dependent claims 2 – 13, 15 – 19, 21 – 25 and 27 – 31 are rejected for at least their dependence upon the rejected independent claims above.

Claims 32 – 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 22 of U.S. Patent No. 10,990,396 in view of Tadas et al (US 7,590,300 hereinafter referred to as Tadas). 
With respect to claim 32: As seen above with the rejection of claim 1 above, claims 1 and 9 of the ‘396 patent teach the limitations of independent claims 32 except for “a programmable configuration storage to store configuration information for a two- dimensional (2D) matrix storage, the configuration information to include a first value indicative of a number of rows of the 2D matrix storage and a second value indicative of a number of columns of the 2D matrix storage”.
However, Tadas teaches the use of configuration information in a mode register, the information indicating a size of a matrix N x M, where n equals the number of rows and M equals the number of columns (Tadas: Claim 1, figure 3) so that the processor knows the size of the matrix that is to be processed (Tadas: Claim 1).  
 It would have been obvious to one of ordinary skill in the art at the time of filing for the ‘396 patent to implement the use of configuration information in a mode register, the information indicating a size of a matrix N x M, where n equals the number of rows and M equals the number of columns as taught by Tadas so that the processor knows the size of the matrix that is to be processed (Tadas: Claim 1).  
Dependent claims 33-42 are rejected for at least their dependence upon rejected independent claim 32 above.
With respect to claim 43:  The combination of the ‘396 patent and Tadas in the rejection of claim 32 above teaches all the limitations of claim 43 except “a plurality of 2D matrix storage” and “the instruction to having a field to specify one of the plurality of 2D matrix storage as the 2D matrix storage”.
However Tadas teaches a plurality of 2D matrix storage (Tadas: Figure 3 and column 4 lines 15 – 21) and operation specifying one of the plurality of 2d matrix storage as the 2d matrix storage (Tadas: Claim 1 and Figure 3, sub block 320 of larger matrix 300 is specified by the configuration information in a mode register, specifying number of rows and columns and location) so that the correct portion of the larger matrix can be operated on by the processor (Tadas: Claim 1 and figure 3).
It would have been obvious to one of ordinary skill in the art at the time of filing for the ‘396 patent to have a plurality of 2D matrix storage and to specify one of the plurality of 2D matrix storage is the correct 2D matrix storage as taught by Tadas so that the correct sub-block portion of the matrix can be operated on by the processor (Tadas: Claim 1 and figure 3).
Dependent claims 44-45 are rejected for at least their dependence upon rejected independent claim 43 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY K HUSON whose telephone number is (571)270-3430. The examiner can normally be reached Monday - Friday 7:00 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY K HUSON/Primary Examiner, Art Unit 2181